Citation Nr: 0420242	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  94-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, other 
than sinusitis related.

2.  Entitlement to a higher initial evaluation for maxillary 
sinusitis with headaches, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an effective date prior to September 15, 
1989, for the assignment of a 50 percent evaluation for acne 
scarring of the face with atopic dermatitis, with depressive 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1975 to February 
1976.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, granted service connection for 
maxillary sinusitis, assigned that disability a 
noncompensable evaluation, denied service connection for 
headaches, and determined that January 31, 1992 was the 
appropriate effective date for the assignment of a 50 percent 
evaluation for acne scarring of the face with atopic 
dermatitis and depressive disorder.  

Subsequently, the RO took adjudicative action, including in 
rating decisions dated March 1994 and January 1999, and a 
supplemental statement of the case issued in February 2000, 
increasing the evaluation assigned the veteran's maxillary 
sinusitis to 10 percent, recharacterizing that disability to 
include headaches, and determining that September 15, 1989 
was the appropriate effective date for the assignment of a 50 
percent evaluation for acne scarring of the face with atopic 
dermatitis and depressive disorder.  

The veteran testified in support of his claims at hearings 
held at the RO before Hearing Officers in July 1992 and 
October 1993, and before the undersigned in April 2001.  In 
September 2000 and August 2001, the Board remanded this case 
to the RO for additional development.  

In its August 2001 remand, the Board referred to the RO for 
appropriate action a raised claim of entitlement to a 
separate evaluation for depressive disorder.  In response, in 
a rating decision dated September 2003, the RO denied the 
veteran entitlement to service connection for depression, 
other than related to acne scarring of the face with atopic 
dermatitis.  Since then, neither the veteran, nor his 
representative has expressed disagreement with the RO's 
decision. 

The Board REMANDS the issue of a higher initial evaluation 
for maxillary sinusitis with headaches, currently evaluated 
as 10 percent disabling, to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if they are required to take further 
action with regard to this claim.  


FINDINGS OF FACT

1.  VA has provided the veteran adequate notice and 
assistance with regard to his claims for service connection 
and an earlier effective date.  

2.  The veteran's headaches are currently considered to be 
part of his service-connected maxillary sinusitis and are 
contemplated in the 10 percent evaluation assigned that 
disability.

3.  The veteran does not currently have an organic disease, 
other than sinusitis, manifested by headaches.

4.  On September 15, 1989, the veteran filed an informal 
claim for an increased evaluation for a service-connected 
skin disability and service connection for a nervous disorder 
claimed to be due to the skin disability.    

5.  It was not factually ascertainable that the veteran's 
acne scarring of the face with atopic dermatitis and 
depressive disorder was 50 percent disabling at any time 
prior to September 15, 1989. 




CONCLUSIONS OF LAW

1.  Headaches as the result of an organic disease or as a 
separate disease, other than as a symptom of sinusitis, were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 

2.  The criteria for entitlement to an effective date prior 
to September 15, 1989, for the assignment of a 50 percent 
evaluation for acne scarring of the face with atopic 
dermatitis, with depressive disorder, have not been met.  38 
U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for headaches, other than 
sinusitis related, and whether he is entitled to an earlier 
effective date for the assignment of a 50 percent evaluation 
for a service-connected skin disability. 

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims of entitlement 
to service connection for headaches, other than sinusitis 
related, and entitlement to an effective date prior to 
September 15, 1989, for the assignment of a 50 percent 
evaluation for acne scarring of the face with atopic 
dermatitis, with depressive disorder, does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court has also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In this case, the RO initially denied the veteran's claims in 
a rating decision dated April 1993.  Thereafter, in a letter 
dated October 2001, the RO notified the veteran of the change 
in the law.  The RO also notified the veteran of the evidence 
needed to substantiate his claim for service connection, 
including evidence relating a current disability to an in-
service injury, disease or event, and of VA's newly expanded 
duties to notify and assist.  The RO indicated that it was 
developing the veteran's claims pursuant to the latter duty 
and would assist the veteran in obtaining and developing all 
outstanding evidence provided he identified the source or 
sources of that evidence, including the name and addresses of 
all persons with relevant records, the approximate time frame 
covered by the records, and, if they were medical records, 
the condition for which the veteran was treated.  The RO 
indicated that it was required by law to make reasonable 
efforts to assist the veteran, including by obtaining medical 
records, employment records, or records from other Federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence.  The RO asked the veteran to sign the enclosed 
forms authorizing the release of his treatment records, or if 
he preferred, to obtain the records on his own initiative and 
send them to the RO.  

In its notice, the RO did not inform the veteran of the 
evidence needed to substantiate his claim for an earlier 
effective date.  However, in other documents sent to the 
veteran while his appeal was pending, the RO provided the 
veteran this information and an opportunity to respond.  
Therefore, the content of the notice considered in 
conjunction with the content of other documents sent to the 
veteran while his appeal was pending reflect compliance with 
the express requirements of the law as found by the Court in 
Pelegrini.  

As previously indicated, the VCAA notice informed the veteran 
that VA would assist the veteran in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his claims.  In addition, in rating 
decisions dated April 1993, August 1993, September 1993, 
December 1993, June 1994, August 1995, and January 1999, 
letters notifying the veteran of those decisions, a statement 
of the case issued in August 1993, and supplemental 
statements of the case issued in September 1993, March 1994, 
February 2000, and September 2003, the RO notified the 
veteran of the reasons for which his claims had been denied, 
the evidence it had requested in support of his claims, the 
evidence it had considered in denying those claims, and the 
evidence still needed to substantiate the claims, and 
provided him the regulations pertinent to his claims, 
including those governing VA's duties to notify and assist.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the aggregate, VA met the content notification 
requirements of the VCAA.  Moreover, the Court, in Pelegrini, 
supra at 422, left open the possibility that any error in the 
timing of a VCAA notice may be non-prejudicial to a claimant.  
The Court raised concerns as to whether timing defects might 
nullify the purpose of the notice by requiring a claimant to 
overcome an adverse decision.

The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This does not appear to be 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, in reviewing determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
AOJ initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, at 422.  

With regard to notice, all the VCAA requires is that the duty 
to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, because the content requirements of a VCAA 
notice have essentially been satisfied in regard to the 
claims and the veteran has had the opportunity to submit 
additional evidence, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records and VA and private 
treatment records.  VA did not conduct further medical 
inquiry in an effort to substantiate the veteran's service 
connection and earlier effective date claims, see 38 
U.S.C.A.§ 5103A(d) (West 2002), because the VA and private 
treatment records contained sufficient findings to adjudicate 
those claims.  In any event, in a Statement of Representative 
in Appeals Case dated March 2004, the veteran indicated that 
he had no further medical evidence to submit and rested his 
appeal on the documentation already of record.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

A.  Claim for Service Connection

The veteran seeks service connection for headaches.  He 
alleges that he has had these headaches since the 1970s and 
that they should be considered a disability separate from the 
headaches that are related to his sinusitis.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As previously indicated, the veteran had active service from 
March 1975 to February 1976.  His service medical records 
reflect that, during that time period, he complained of 
headaches and a "stuffy" head in conjunction with a sore 
throat, cough, tender sinuses, discharge from the eyes, and 
chest flem.  Examiners attributed these headaches to upper 
respiratory infections and maxillary sinusitis.  On 
separation examination conducted in February 1976, the 
veteran indicated that he had not had frequent or severe 
headaches.  The examiner noted multiple medical disorders, 
including sinusitis, but not headaches.   

Following discharge, in a rating decision dated April 1993, 
the RO granted the veteran service connection for maxillary 
sinusitis.  In a statement of the case issued in February 
2000, the RO determined that the veteran's headaches were 
part of the veteran's maxillary sinusitis.  These headaches 
are currently contemplated in the 10 percent evaluation 
assigned the veteran's service-connected maxillary sinusitis.  
The question thus becomes whether the veteran currently has a 
separate organic disease, other than sinusitis, manifested by 
headaches, which is related to his period of service.

Post-service, the veteran received VA and private treatment 
and underwent VA examinations for various medical complaints.  
During treatment visits and examinations, the veteran 
continued to complain of headaches, not always associated 
with sinus symptomatology.  

During VA outpatient treatment rendered in June 1982, he 
reported that he had been having headaches for one and a half 
years.  He also reported that he had been in a stressful 
situation for the last year and was receiving psychiatric 
treatment.  The physician conducted a brain scan that was 
normal and diagnosed headaches, probably migraine.  He did 
not relate the headaches to the veteran's period of service.  
During VA outpatient treatment rendered in March 1987, the 
veteran reported terrible headaches and an examiner related 
those headaches to anxiety stemming from personal and 
financial problems.

During a VA examination conducted in October 1989, the 
veteran reported headaches.  However, the examiner did not 
objectively confirm that they existed and did not diagnose 
any disability manifested by headaches.

In April 1991, the veteran was hospitalized at a VA facility 
for an unrelated condition.  On discharge, a physician 
diagnosed multiple conditions, including migraine headaches.  
He did not, however, relate those headaches to the veteran's 
service.  While participating in a VA drug treatment program 
from May 1991 to June 1991 and a private psychiatric 
treatment program in July 1991, the veteran reported 
headaches or a history thereof, but examiners diagnosed no 
disability manifested by headaches. 

During a VA examination conducted in October 1992, the 
veteran reported that he was initially treated for headaches 
and sinusitis in service and had continued to receive 
treatment for those conditions since discharge.  The examiner 
did not objectively confirm headaches or diagnose a 
disability manifested by headaches.  

From September 1992 to October 1992, the veteran received 
private inpatient treatment, during which a neurology 
evaluation was conducted.  Based on the findings of that 
evaluation, a physician diagnosed atypical headaches, but he 
did not relate those headaches to the veteran's service.  

In October 1992 and November 1992, during outpatient visits, 
the veteran thrice reported headaches, which examiners 
confirmed.  During one visit, the veteran reported that he 
had recently fallen after sliding down a banister.  During 
another visit, he reported that he had had the headaches and 
anxiety since 1982.  The examiner on that occasion diagnosed 
migraine/anxiety disorder/depression. 

During a VA examination conducted in December 1992, the 
veteran reported that he had had headaches since 1975.  The 
examiner noted no abnormalities on physical evaluation and 
diagnosed recurrent headaches of undetermined etiology. 

In March and April 1993, the veteran reported that he had 
suffered head trauma at different times during the last year 
when he was mugged on three occasions.  He also reported that 
he had had migraine headaches for 12 years.  During March, he 
presented to a private emergency room demanding a Demerol 
injection.  An examiner diagnosed drug dependence and mixed 
personality disorder on discharge.  Other examiners in March 
and April diagnosed post-concussion syndrome, but did not 
relate that disability to the veteran's service.  During a 
private hospitalization in May 1994, an examiner again noted 
headaches.  

During VA outpatient treatment rendered in February 1994, the 
veteran reported headaches in conjunction with sinusitis, and 
an examiner diagnosed, in part, sinusitis.  In July 1994, the 
veteran reported headaches and an examiner diagnosed a 
history of migraine headaches with an anxiety component.

In August 1999, the veteran underwent a VA nose, sinus, 
larynx and pharynx examination, during which the veteran 
reported that he experienced a sinus headache daily.  The 
examiner diagnosed chronic sinusitis.

During VA outpatient treatment rendered since December 1999, 
the veteran has continued to complain of headaches and 
examiners have diagnosed migraine headaches and probable 
muscle tension headaches.  During a VA neurologic evaluation 
conducted in November 2001, an examiner indicated that the 
veteran had predominately muscular contraction headaches and 
suggested that they may be due to his antidepressant 
medication.  

As the Board previously indicated, the veteran's headaches 
are presently considered to be part of his service-connected 
maxillary sinusitis and are contemplated in the 10 percent 
evaluation assigned that disability.  According to the above 
evidence, other than sinusitis, the veteran does not 
currently have an organic disease manifested by headaches, 
which is related to his service.  On occasion, examiners have 
attributed the veteran's complaints of headaches to 
psychiatric symptomatology, a psychiatric disorder, and the 
use of antidepressant medication.  However, the RO has 
determined that the veteran's psychiatric symptoms are part 
of his service-connected skin disorder and all symptomatology 
related thereto is contemplated in the 50 percent evaluation 
assigned that disability.  The RO denied service connection 
for a separate psychiatric disorder and the veteran has not 
appealed that denial.

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a separate 
organic headache disorder, other than as a symptom related to 
sinusitis.  To merit a separate award of service connection 
for an organic headache disorder under 38 U.S.C.A. § 1110 or 
§ 1131, the veteran must submit competent evidence 
establishing the existence of a separate disability resulting 
from service or a service connected disability.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 
155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran in this 
case has submitted no evidence, other than his own 
assertions, indicating that he currently has a separate 
organic headache disorder, other than the headaches which are 
considered to be part of his sinusitis, which is related to 
his period of service.  These assertions are insufficient to 
grant the veteran's claim, as the veteran is considered 
incompetent to diagnose a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that laypersons are 
not competent to offer medical opinions). 

Based on the foregoing, the Board concludes that the veteran 
does not have headaches, other than sinusitis related, which 
was incurred in or aggravated by service.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and the claim must be denied.  Entitlement to service 
connection for a separate headache disorder is not warranted.  

B.  Claim for an Earlier Effective Date

The veteran seeks an earlier effective date for the 
assignment of a 50 percent evaluation for a skin disability, 
to include depressive disorder.  Initially, in a memorandum 
dated September 1992, the veteran's representative requested 
the assignment of an effective date of September 15, 1989, 
the date he allegedly submitted his claim for an increased 
evaluation for the skin disability.  However, in a rating 
decision dated January 1999, the RO satisfied the 
representative's request, and thereafter, in a Written Brief 
Presentation dated April 2004, the representative asserted 
without rationale that an effective date prior to September 
15, 1989 was warranted.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Except as 
otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where an 
increase in disability precedes a claim for an increased 
disability rating; otherwise the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies).  

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 50 
percent evaluation at issue in this case depending on the 
facts:

(1) if an increase in disability occurred after the claim 
was filed, the date that the increase was shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability preceded the claim by a 
year or less, the date that the increase was shown to have 
occurred (date increase was factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability preceded the claim by 
more than a year, the date that the claim was received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
50 percent evaluation thus involves analyzing when the claim 
for an increased evaluation was received and, to the extent 
possible, when the increase in disability actually occurred.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  38 C.F.R. 
§ 3.155(a) (2003); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2003).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2003).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim. 
38 C.F.R. § 3.157(b)(1) (2003).  Evidence received from a 
private physician or layperson will also be accepted as a 
claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2003).

In this case, in a rating decision dated August 1977, the RO 
granted the veteran service connection for a skin disability 
and assigned that disability an evaluation of 10 percent.  
From the date of the RO's action to September 15, 1989, the 
veteran submitted no documentation to the RO.  On that date, 
as alleged, the RO received from the veteran an informal 
claim for an increased evaluation for a skin disability, 
which included a request for service connection for a nervous 
disorder claimed to be due to the skin disability.  In a 
rating decision dated January 1990, the RO increased the 
evaluation assigned that disability from 10 to 30 percent.  
In a rating decision dated June 1992, the RO recharacterized 
the veteran's skin disability to include depressive disorder 
and increased the evaluation assigned that disability to 50 
percent, effective from January 31, 1992.  The veteran then 
appealed the effective date assigned the 50 percent 
evaluation.  Thereafter, in a rating decision dated January 
1999, the RO assigned the disability an earlier effective 
date of September 15, 1989.  

According to the aforementioned facts, the veteran's claim 
for an increased evaluation for a skin disability has been 
pending since September 15, 1989.  The question thus becomes 
when it was factually ascertainable that the veteran's skin 
disability with depressive disorder was 50 percent disabling.

To make this determination, it is necessary to review VA's 
Schedule for Rating Disabilities (rating schedule) for 
guidance in evaluating skin disabilities.  Prior to August 
30, 2002, when the regulation pertinent to evaluating skin 
disorders was amended, see 67 Fed. Reg. 49,590 (July 31, 
2002), the rating schedule provided that dermatitis 
exfoliativa was to be rated as for eczema, dependent upon 
location, extent, and repugnant or other disabling character 
of manifestations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7817 (1988, 1989).  A 50 percent 
evaluation was warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (1988, 1989). 

According to these criteria, it was not factually 
ascertainable that the veteran's acne scarring of the face 
with atopic dermatitis and depressive disorder was 50 percent 
disabling at any time prior to September 15, 1989.  During 
the time period at issue, the veteran underwent a VA 
examination of his skin disability, sought treatment for that 
disability, and received counseling for nervous 
manifestations of his disability on an outpatient basis.  
However, his skin disability was never shown to involve 
ulceration or extensive exfoliation or crusting or to be 
exceptionally repugnant.  

Rather, during a VA examination conducted in April 1977, the 
veteran reported a dry, itchy rash, bad acne, and itchy 
patches on his scalp that scabbed.  An examiner confirmed 
acne on the face (recently improved and fairly clear with two 
to three excoriated areas), shallow scarring and pit scars on 
each cheek, moderate dandruff scales and scattered punctuate 
excoriations on the scalp, areas of reddish lesions (12 to 15 
centimeters with diffuse borders), generally dry skin, and 
macular redness around the neck.  The examiner diagnosed 
mild, remitting acne with moderate scarring and moderate 
atopic eczema.

During a VA outpatient visit in January 1984, an examiner 
noted generalized erythematous rash on the veteran's skin 
with small papules.  In July 1984, the veteran complained of 
an itching skin rash on his legs, arms and chest.  An 
examiner diagnosed diffuse, erythematous eczema in those 
areas as well as on the back.  In August 1989, an examiner 
noted scattered, slightly pruritic and tender lesions on the 
scalp.  While the evidence shows that the veteran has nervous 
manifestations that had been considered in rating his skin 
disorder, his actual skin disorder was not also shown to be 
manifested by eczema, with ulceration or extensive 
exfoliation or crusting prior to September 15, 1989.  Absent 
these manifestations, part of the rating criteria for the 50 
percent rating under Diagnostic Code 7806, discussed above, 
an earlier effective date for the veteran's skin disorder is 
not warranted.

The veteran's skin disability clearly did not become 50 
percent disabling until after the veteran filed his claim for 
an increased evaluation.  Therefore, under 38 C.F.R. 
§ 3.400(o), an effective date prior to September 15, 1989, 
for that increase may not be assigned.  Inasmuch as the 
criteria for an effective date prior to September 15, 1989, 
for the assignment of a 50 percent evaluation for acne 
scarring of the face with atopic dermatitis, with depressive 
disorder have not been met, the veteran's claim for that 
benefit must be denied.


ORDER

Service connection for headaches, other than sinusitis 
related, is denied.

An effective date prior to September 15, 1989, for the 
assignment of a 50 percent evaluation for acne scarring of 
the face with atopic dermatitis, with depressive disorder, is 
denied.


REMAND

The veteran seeks an increased evaluation for his service-
connected maxillary sinusitis with headaches.  For the 
following reasons, additional action is necessary before the 
Board can decide this claim.

First, the VCAA provides that VA must notify a claimant of 
the information needed to substantiate his claim and assist 
him in obtaining and fully developing all of the evidence 
relevant to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Under 38 U.S.C.A. § 5103A (West 2002), VA's 
duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when
such an examination or opinion is necessary to make a 
decision on a claim.  In this case, such an examination is 
necessary.  Although the RO afforded the veteran a VA nose, 
sinus, larynx and pharynx examination in August 1999, since 
then, including most recently in a Written Brief Presentation 
dated April 2004, the veteran and his representative have 
argued that the veteran's sinusitis and headaches have 
worsened.  Given this argument, on remand, the RO should 
afford the veteran another examination, during which an 
examiner can discuss the current nature and severity of the 
veteran's maxillary sinusitis with headaches.  

Second, while this appeal was pending, the regulations 
governing ratings of respiratory system disabilities were 
amended, effective October 7, 1996.  See 61 Fed. Reg. 46,728 
(Sept. 5, 1996).  The RO notified the veteran of this change 
in regulations and provided him the former and revised 
criteria for rating sinusitis.  However, on remand, after 
the aforementioned development is completed, it is necessary 
for the RO to reconsider the veteran's claim for an 
increased evaluation pursuant to the former and revised 
criteria. 

This case is REMANDED for the following:

1.  Schedule the veteran a VA examination 
of his maxillary sinusitis with 
headaches.  Notify the veteran that if he 
does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claim for an 
increased evaluation.  The purpose of 
such an examination is to determine the 
nature and severity of the symptoms of 
his respiratory system disability.  
Forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) describe the nature and severity 
of all symptoms of the veteran's 
sinusitis by characterizing them as 
mild, moderate or severe and 
indicating whether the sinusitis 
involves purulent or crusty 
discharge; 

b) specifically identify the number 
of episodes of sinusitis the veteran 
suffers yearly, the characteristic 
symptoms of each episode, the extent 
to which they incapacitate the 
veteran, and the nature of treatment 
needed in response; and

c) provide detailed rationale, with 
specific references to the record, 
for each opinion expressed.  

2.  Review the examination report to 
ensure that it complies with the previous 
instruction.  If the report is deficient 
in any regard undertake the requisite 
corrective action.  

3.  Once all development is completed, 
readjudicate the veteran's claim based on 
a consideration of all of the evidence of 
record.  In so doing, consider the 
veteran's claim pursuant to the former 
and revised criteria for rating 
sinusitis.  If the benefit sought on 
appeal is denied, provide the veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled expeditiously); see also VBA's Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03 (directing the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



